                   CASE 0:18-cr-00150-DWF-HB Doc. 479 Filed 09/13/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MINNESOTA

                                             SENTENCING
UNITED STATES OF AMERICA,                          )          COURT MINUTES - CRIMINAL
                     Plaintiff,                    )
                                                   )   Case No:        CR 18-150(1) DWF/HB
              v.                                   )   Date:           September 13, 2021
                                                   )   Court Reporter: Lynne Krenz
Michael Hari,                                      )   Courthouse:     St. Paul
n/k/a Emily Claire Hari                            )   Courtroom:      7C
                              Defendant.           )   Time Commenced: 9:13 AM/2:05 PM
                                                   )   Time Concluded: 1:00 PM/4:49 PM
                                                   )   Time in Court: 6 Hour & 31 Minutes
                                                   )

Before Judge Donovan W. Frank, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:

   For Plaintiff: Allison Kim Ethen & Timothy C Rank, Assistant United States Attorney
   For Defendant: Shannon R. Elkins & James S. Becker, x FPD

As indicated in open Court, the defendant has completed a legal name change and is now known as Emily
Claire Hari; however, the case caption shall remain as Michael Hari with the addition of n/k/a Emily Claire
Hari. x Clerk of Court is directed to update the Court docket accordingly.

   x Sentencing.
   Witnesses: Officer Margaret Maples, Joel Smith, FBI
   Victim Impact Statements given in open court.
   Interpreter/ Osman Abdulle - for victim impact statement

IT IS ORDERED:        Defendant is sentenced to:

 Count No.       Plea       Verdict       BOP         AG           SR             PROB               HA
     1                        X       168 months                 3 years
     2                        X       168 months                 3 years
     3                        X       168 months                 3 years
     4                        X       468 months                 5 years
     5                        X       120 months                 3 years
Counts 1-3 & 5 are concurrent to each other and count 4 is consecutive to counts 1-3 & 5 for a total term
custody of the BOP 636 months. Supervised release terms are concurrent for a total term of 5 years.
   x Special conditions of : See J&C for special conditions
    x Defendant sentenced to pay:
       x Restitution in the amount of to be determined, Restitution hearing set for 10/4/2021 at 9:00 am.
       x Special assessment in the amount of $500.00.
    x Defendant remanded to the custody of the U.S. Marshal.
                                                                                                     s/L. Sampson
                                                                                                Courtroom Deputy
